The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Acknowledgement is made to the RCE amendments received September 30, 2022, amending Claim 1.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first element” in Claims 1, 4-8, 11, 14, and 16, “second element” in Claim 1, 4-8, 11, 14, and 16, “third element” in Claim 11 and, “vacuum cleaner system” in Claims 13-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-5, 7, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenji et al. JP 6924624 B (hereafter Kenji et al.).

Regarding Amended Claim 1, Kenji et al. anticipates:
Claim 1. (Currently Amended) A vacuum cleaner (vacuum cleaner 1) comprising a secondary battery (battery 30) as a driving source, the vacuum cleaner comprising: 
an electric blower (electric blower 41) driven by electric power supplied by the secondary battery; 
a driving control part (operation circuit 102 and blower current detection circuit 112) configured to control driving of the electric blower; 
a display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) configured to display a first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) relevant to operation of the electric blower, and a second element (remaining amount of battery 30 or noise produced by device or lifetime usage data) having negative correlation (the higher the rotation speed of the blower the faster the battery is consumed and the more noise is produced by the device) 
an arithmetic part (microcomputer of control circuit 110) configured to obtain a value of the other of the first element and the second element on a basis of a value after change received by the display input part (obtains a value of the motor speed based on user’s desired operational mode and drives motor with “setting data” associated with operational mode); and 
an indication control part (indicator circuit 103) configured to make the display input part display the value obtained by the arithmetic part (displays operational mode corresponding to the setting data), wherein 
the driving control part starts to control the driving of the electric blower on a basis of the value of the first element received by the display input part (obtains a value of the motor speed based on user’s desired operational mode and drives motor with “setting data” associated with operational mode) or the value of the first element obtained through calculation by the arithmetic part. 

Regarding Claim 2, Kenji et al. anticipates:
Claim 2. (Original) The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a cleaner (vacuum cleaner main body 10) including the secondary battery (battery 30), the electric blower (electric blower 41) and the driving control part (operation circuit 102 and blower current detection circuit 112); and 
an operator (information communication terminal 300 or operation unit 15), including the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) and the indication control part (indicator circuit 103), wherein 
the cleaner and the operator respectively have communication parts (communication interface 115) capable of communicating with each other.  

Regarding Claim 3, Kenji et al. anticipates:
Claim 3. (Original) The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a cleaner (vacuum cleaner main body 10) including the secondary battery (battery 30), the electric blower (electric blower 41), the driving control part (operation circuit 102 and blower current detection circuit 112) and the arithmetic part (microcomputer of control circuit 110); and 
an operator (information communication terminal 300 or operation unit 15) including the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) and the indication control part (indicator circuit 103), wherein 
the cleaner and the operator respectively have communication parts capable of communicating with each other parts (communication interface 115).  

Regarding Claim 4, Kenji et al. anticipates:
Claim 4. (Original) The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a storage section (memory of control circuit 110) storing correspondence information (from battery voltage detection circuit 105 and operation circuit 102 and blower current detection circuit 112) defining correspondence relation between the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) and the second element (remaining amount of battery 30), wherein 
the arithmetic part (microcomputer of control circuit 110) obtains, on a basis of the value after change of the either one of the first element and the second element, the value of the other by referring to the storage section.  

Regarding Claim 5, Kenji et al. anticipates:
Claim 5. (Original) The vacuum cleaner according to claim 1, wherein 
the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) is a driving force of the electric blower (electric blower 41), and 
the second element (remaining amount of battery 30) is a driving time by the secondary battery.  

Regarding Claim 7, Kenji et al. anticipates:
Claim 7. (Original) The vacuum cleaner according to claim 1, wherein 
the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) is a driving force of the electric blower (electric blower 41), and 
the second element (noise produced by device) is a driving sound volume of the electric blower (user can select a quiet mode which has a lower rotation speed of blower and therefore a lower suction force).  

Regarding Claim 11, Kenji et al. anticipates:
Claim 11. (Original) The vacuum cleaner according to claim 1, wherein 
the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) displays a third element (amount of dust flowing into dust cup 21 - Upon receiving the information, the terminal control unit 310 displays a message prompting the user to dispose of the garbage on the screen to prompt the user to take action) relevant to the operation of the electric blower (The motor current of the electric blower 41 changes depending on the amount of dust accumulated in the dust cup unit 20 at a certain rotation speed), and receives setting and input (from dust sensor 101 and dust detection circuit 114) with respect to the third element, and 
the arithmetic part (microcomputer of control circuit 110) obtains a value of the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) or the second element, on a basis of the value after change of the first element or the second element and the setting of the third element (The motor current of the electric blower 41 changes depending on the amount of dust accumulated in the dust cup unit 20 at a certain rotation speed).  

Regarding Claim 12, Kenji et al. anticipates:
Claim 12. (Original) The vacuum cleaner according to claim 1, wherein 
the display input part (information communication terminal 300 (smartphone) with touchscreen) is a touch panel display.  

Regarding Claim 13, Kenji et al. anticipates:
Claim 13. (Original) A vacuum cleaner system comprising: 
the vacuum cleaner (vacuum cleaner 1) according to claim 1; and 
a server (server 200 and server control unit 210) capable of communicating (through server communication interface 215) with the vacuum cleaner via a network, and capable of storing at least a value (with server storage circuit 217) having relation with the value received by the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a).  

Regarding Claim 14, Kenji et al. anticipates:
Claim 14. (Original) The vacuum cleaner system according to claim 13, wherein 
the indication control part (indicator circuit 103) is capable of making the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) display a value obtained from among the values stored in the server (server 200 and server control unit 210), as a default value of at least either one of the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) and the second element (When the microcomputer of the control circuit 110 receives the setting data from the server 200 and server control unit 210, the microcomputer stores the setting data in a non-volatile memory (not shown) included in the control circuit 110. Then, as described above, the electric blower 41 is controlled to be activated by the suction force according to the setting).  

Regarding Claim 15, Kenji et al. anticipates:
Claim 15. (Original) The vacuum cleaner system according to claim 13, wherein 
the server (server 200 and server control unit 210) is capable of storing at least either one of user attribute information and information on area to be cleaned (The server control unit 210 determines the cleaning position from the image, determines the type of the floor surface at that position from the motor current, and stores both in association with each other in the history).  

Regarding Claim 16, Kenji et al. anticipates:
Claim 16. (Original) The vacuum cleaner system according to claim 15, wherein 
the indication control part (indicator circuit 103) is capable of making the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) display, as a default value (standard operating state) of at least either one of the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) and the second element, a value obtained on a basis of the values stored in the server (server 200 and server control unit 210), taking into consideration at least either one of the user attribute information and the information on area to be cleaned stored in the server (The server control unit 210 determines the cleaning position from the image, determines the type of the floor surface at that position from the motor current, and stores both in association with each other in the history.  Next, when cleaning, the server control unit 210 determines the cleaning position from the image, determines the type of the floor surface around it based on the history, and rotates the power brush motor 63 suitable for the determined floor surface type. The setting of the speed, the rotation speed of the self-propelled motor 64, and the suction force of the electric blower 41 is transmitted to the vacuum cleaner 1. The microcomputer of the control circuit 110 controls the rotation speeds of the power brush motor 63, the self-propelled motor 64, and the electric blower 41 according to the received settings).  

Regarding Claim 17, Kenji et al. anticipates:
Claim 17. (New) The vacuum cleaner according to claim 1, wherein 
the indication control part (indicator circuit 103) is configured to make the display input part (information communication terminal 300 (smartphone) with touchscreen or operation unit 15 with start/suction force switching button 15a) display the value (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) obtained by the arithmetic part (microcomputer of control circuit 110) before the driving control part controls the driving of the electric blower (operation circuit 102 and blower current detection circuit 112).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. JP 6924624 B (hereafter Kenji et al.).
 	
Regarding Claim 6, Kenji et al. teaches:
Claim 6. (Original) The vacuum cleaner according to claim 1, wherein 
the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) is a driving force of the electric blower (electric blower 41), and
the second element (remaining amount of battery 30) is a size of an area to be cleaned (see discussion below).  

Kenji et al. discloses that the device monitors the remaining amount of battery 30.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the amount of battery is directly related to the size of an area to be cleaned.  Therefore, it would have been obvious to modify the Kenji et al. device to reduce the speed of the electric blower 41 when the remaining amount of battery is low with the motivation to increase the length of time the device will operate allowing the user to increase the size of the area to be cleaned.  In other words, a graphic showing typical battery gauge could be replaced with a graphic showing the amount of area that the device will be able to clean.

Regarding Claim 8, Kenji et al. teaches:
Claim 8. (Original) The vacuum cleaner according to claim 1, wherein 
the first element (operating state – strong, standard, quiet – each corresponding to a unique rotation speed of blower) relevant to operation of the electric blower, and a second element (remaining amount of battery 30 or noise produced by device) is a driving force of the electric blower (electric blower 41), and 
the second element is a service life of the electric blower (see discussion below).

Kenji et al. discloses that the device monitors the usage time of the device and records the life pattern of the battery (Further, the frequency of use and the usage time of the vacuum cleaner can be determined from the history of the date and time when the vacuum cleaner 1 was operated and the history of the date and time when the charger 150 charged the battery 30. Alternatively, the pattern and history of the user using the vacuum cleaner 1, such as the operation time per cleaning time, the cumulative operation time, the cleaning time zone, the operation cycle (frequency), the number of times the battery is charged, and the operation mode used, and thus the user. Life pattern can be recorded).  Kenji et al. does not specifically disclose that the device monitors and records the electric blower motor life.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kenji et al. device to as part of monitoring its usage additionally monitor the life pattern of the electric blower 41 with the motivation to alert the user that the performance of the device may be compromised and recommend that the device be serviced.

Regarding Claim 9, Kenji et al. teaches:
Claim 9. (Original) The vacuum cleaner according to claim 8, the vacuum cleaner comprising at least either one of: 
a remaining amount detection part configured to detect a remaining amount of the secondary battery (the number of times the battery is charged, and the operation mode used, and thus the user. Life pattern can be recorded); and 
a temperature detection part configured to detect a temperature of the secondary battery (not selected), wherein 
the arithmetic part predicts the service life of the secondary battery, on a basis of at least one of the remaining amount of the secondary battery detected by the remaining amount detection part and the temperature of the secondary battery detected by the temperature detection part (the number of times the battery is charged, and the operation mode used, and thus the user. Life pattern can be recorded).  

Regarding Claim 10, Kenji et al. teaches:
Claim 10. (Original) The vacuum cleaner according to claim 8, the vacuum cleaner comprising: 
a storage section (non-volatile memory of control circuit 110) storing a charging and discharging history of the secondary battery, wherein 
the arithmetic part predicts the service life of the secondary battery, on a basis of the charging and discharging history of the secondary battery stored in the storage section (Further, the frequency of use and the usage time of the vacuum cleaner can be determined from the history of the date and time when the vacuum cleaner 1 was operated and the history of the date and time when the charger 150 charged the battery 30. Alternatively, the pattern and history of the user using the vacuum cleaner 1, such as the operation time per cleaning time, the cumulative operation time, the cleaning time zone, the operation cycle (frequency), the number of times the battery is charged, and the operation mode used, and thus the user. Life pattern can be recorded).  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed June 1, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-5, 11, and 12 under Fujiwara et al. US 5,255,409 in view of Senda JP 2002-292180 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn, however, as necessitated by amendment, the rejections have been modified based on a new prior art reference Kenji et al. JP 6924624 B as presented.

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  The prior art reference is used in the presented rejections above.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.